UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1340


CHARMAINE L. ANDERSON,

                Plaintiff – Appellant,

          v.

GREGORY   JACKO,   Commissioner,   U.S.    Nuclear    Regulatory
Commission,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:11-cv-01370-JFM)


Submitted:   July 19, 2013                 Decided:    August 6, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charmaine L. Anderson, Appellant Pro Se. Joseph Ronald Baldwin,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charmaine       L.     Anderson          appeals        from    the     district

court’s        orders      dismissing         her         employment          discrimination

complaint,       denying        her    Fed.        R.     Civ.     P.     59     motion       for

reconsideration, and denying her subsequent motion to alter or

amend    judgment.         We       have    reviewed       the     record      and     find   no

reversible error.          Accordingly, we affirm substantially for the

reasons stated by the district court.                        Anderson v. Jacko, No.

8-11-cv-01370-JFM (D. Md. Jan. 11, 2013).                          In addition, we note

that Anderson has waived certain claims by failing to raise them

in her informal brief, see Wahi v. Charleston Area Med. Ctr.,

Inc., 562 F.3d 599, 607 (4th Cir. 2009), and has waived other

claims    by    raising     them      for    the    first     time       on    appeal.        See

Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).                                        We

dispense       with     oral    argument       because           the     facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                       AFFIRMED




                                              2